DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 22-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 28-31, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US Pub. 2014/0259046) in view of Ott (US Pub. 2007/0079321) and in further view of Amento et al. (US Pub. 2009/0319885), herein referenced as Ren, Ott, and Amento, respectively.
	Regarding claims 22, 29, and 36, Ren discloses a method (Paragraph 18 illustrates a system for permitting the individualized control and playback of media content) comprising:
	receiving a request to access a shared video at a user device of a user, the shared video reproduceable at the user device using a basic video feed and associated data (Paragraph 56 illustrates receiving a user selection of a media content and a media cut profile associated with the media content);
	validating that the user has permission to access the basic video feed by performing a first set of user authentication techniques with a first authentication service to authenticate the user (Paragraphs 2, 18, and 53 illustrate that a user may login to access, or be provided access to, an uncensored version of the media content based on the user designation as a parent);
	validating that the user has permission to access the associated data by performing a second set of user authentication techniques with a second authentication service to authenticate the user (Paragraphs 18, 53, 56, 64, and 66 illustrate that the user may be provided access to the media cut profile based on the user group, or user sub-group, to which the user belongs); and
	responsive to validating that the user has permission to access both the basic video feed and the associated data, using the basic video feed and the associated data at the user device to create the shared video. (Paragraphs 57 and 58 illustrate that the content management server may process the media content and associated media cut profile to produce the censored/processed media content for subsequent streaming).
	Ren fails to disclose that the associated data comprises associated metadata.
	Ott discloses storing data in a metadata structure (Paragraphs 23 and 30 illustrate that the system may store metadata files, created in response to user inputs).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Ott to Ren to disclose that the associated data comprises associated metadata because it would have been a common method in the art to use metadata describing video data, especially for reducing the amount of data needed for storing and retrieving certain types of data.
	The combination still fails to explicitly disclose downloading the basic video feed and the associated metadata to the user device and using the downloaded basic video feed and the downloaded associated metadata to create the shared video at the user device. 
Amento teaches the technique of downloading the basic video feed and the associated metadata to the user device and using the downloaded basic video feed and the downloaded associated metadata to create the shared video at the user device ([0014]-[0015], [0033]-[0034], [0045]-[0051], Figs. 2, 4, i.e., multimedia content is downloaded locally as local copy 219 while annotations (associated metadata) are transferred between users. The system enables collaborative annotation of multimedia content at the client device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of downloading the basic video feed and the associated metadata to the user device and using the downloaded basic video feed and the downloaded associated metadata to create the shared video at the user device as taught by Amento, to improve the user censoring system of Ren for the predictable result of allowing users to work off-line using a downloaded copy of the media content to add annotations. 

	Regarding claims 23, 30, and 37, Ren as modified by Ott fails to disclose wherien the basic video feed is downloaded over a network from a video storage. 
Amento teaches the technique of providing the basic video feed is downloaded over a network from a video storage ([0014]-[0015], [0033]-[0034], [0045]-[0051], Figs. 2, 4, i.e., multimedia content is downloaded locally as local copy 219 while annotations (associated metadata) are transferred between users). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the basic video feed is downloaded over a network from a video storage as taught by Amento, to improve the user censoring system of Ren for the predictable result of allowing users to work off-line using a downloaded copy of the media content to add annotations.

Regarding claims 24, 31, and 38, Ren as modified by Ott fails to disclose wherein the associated metadata is downloaded over a network from a metadata storage. 
Amento teaches the technique of providing the associated metadata is downloaded over a network from a metadata storage ([0014]-[0015], [0033]-[0034], [0045]-[0051], Figs. 2, 4, i.e., multimedia content is downloaded locally as local copy 219 while annotations (associated metadata) are transferred between users). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the associated metadata is downloaded over a network from a metadata storage as taught by Amento, to improve the user censoring system of Ren for the predictable result of allowing users to work off-line using a downloaded copy of the media content to add annotations.

	Regarding claims 28 and 35, Ren as modified by Ott and Amento disclose the method further comprising storing the basic video feed, the associated metadata, and/or the shared video at a local storage of the user device (Ren: Paragraph 41 illustrates storing the media cut profile at the user device) (Ott: Paragraphs 31, 41, and 42 illustrate storing the metadata on the user device) (Amento: [0033], Fig. 2, i.e., storing a local copy and annotation data locally).


Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Ott, Amento, and in further view of Pea et al. (US 2004/0125133), herein referenced as Pea.
	Regarding claims 25, 32, and 39, the combination fails to disclose wherein the basic video feed comprises a panoramic video of a scene captured by a plurality of cameras, each camera capturing video from a different viewpoint.
	Pea discloses wherein the basic video feed comprises a panoramic video of a scene captured by a plurality of cameras, each camera capturing video from a different viewpoint (Paragraphs 6 and 34 illustrate providing panoramic imagery that includes imagery captured using a plurality of cameras).
	It would have been obvious before the effective filing date of the claimed invention to modify Ren in view of Ott and Amento to include wherein the basic video feed comprises a panoramic video of a scene captured by a plurality of cameras, each camera capturing video from a different viewpoint as disclosed in Pea because it would have common in the art to provide panoramic image data created from stitching multiple images from multiple images to be displayed at a user deice.

Claims 26-27, 33-34, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Ott, Amento, and in further view of Blumenfeld (US 7,683,937), herein referenced as Blumenfeld.
	Regarding claims 26, 33, and 40, the combination fails to disclose wherein the associated metadata comprises a manipulated viewing perspective of the basic video feed.
	Blumenfeld discloses wherein the associated data comprises a manipulated viewing perspective of the basic video feed (Column 7, lines 66-67, column 8, lines 1-22, column 12, lines 40-67, and column 13, lines 1-6, illustrate that metadata may be used to describe the viewing perspectives and may include such attributes as time and location information, column 12, lines 40-67, and column 13, lines 1-6, illustrate that the user controls may generate metadata to provide the requisite views).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Blumenfeld to Ren in view of Ott and Amento to disclose wherein the associated data comprises a manipulated viewing perspective of the basic video feed because it would have been useful to provide some type of data describing the video manipulations in order to provide a shared video representing the manipulated video, such as the media cut profile disclosed in Ren.
	Regarding claims 27, 34, and 41, Ren as modified by Ott and Amento and Blumenfeld discloses wherein the manipulated viewing perspective comprises at least one or pan, tilt, zoom, and change in temporal viewing direction and/or speed of playback of the basic video feed (Blumenfeld: Column 7, lines 66-67, column 8, lines 1-22, column 12, lines 40-67, and column 13, lines 1-6, illustrate that metadata may be used to describe the viewing perspectives (i.e., associated with the camera(s) providing required view(s) based on user controls) and may include such attributes as time and location information, column 12, lines 40-67, and column 13, lines 1-6, illustrate that the user controls may generate metadata to provide the requisite views (i.e., associated with the camera(s) providing required view(s) based on user controls)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 1, 2022